[Insight Letterhead]

November 16, 2007

Glynis A. Bryan
6814 North First Place
Phoenix, Arizona 85012

Dear Glynis:

We are pleased to offer you the position of Chief Financial Officer of Insight
Enterprises, Inc. (“Insight”). This position will report to directly to me, and
your anticipated start date will be December 17, 2007.

Your compensation will consist of an annual base salary of $400,000, to be paid
on an exempt/semi-monthly pay schedule. In addition, you will be eligible for a
mix of annual and quarterly incentive compensation. The target annual incentive
compensation for the remainder of 2007 (prorated for the remainder of the year)
and for 2008 is $425,000. In addition, you will receive four (4) weeks of
vacation.

We plan to award you an option to purchase 200,000 shares of the common stock of
Insight (the “Option”). The exercise price for the Option will be the closing
price for IEI’s common stock on the grant date, which will be your first day of
employment with Insight. The Option will vest, subject to continued employment,
evenly over a three-year period with a term of five years from the date of
grant. We also plan to award you 15,000 service-based restricted stock units
(“RSUs”), and the RSUs will vest, subject to continued employment, evenly over a
three-year period measured from the grant date. The RSUs will be granted on the
10th day of the month following the month in which you commence employment with
Insight. The terms and conditions of the Option and RSUs will be governed by
separate award agreements and applicable plan documents. You will also be
eligible to participate in any equity programs that are made available to
executives within the company, typically on an annual basis.

You will be eligible for enrollment in Insight’s 401(k) plan and for other
benefits (i.e., medical, dental, etc.) as of the first day of the month
following the month in which you commence employment with Insight. All other
benefits will be outlined during your orientation.

It is Insight’s understanding that you are not under a covenant restricting your
ability to enter into an employment relationship with Insight. You may also have
had access to confidential information, trade secrets, and/or intellectual
property while employed by any prior employers (“Prior Employer Proprietary
Information”). Insight has a policy that prohibits the use of any Prior Employer
Proprietary Information, unless Insight has been explicitly authorized to do so
by the owner of such Prior Employer Proprietary Information or it is otherwise
proper for Insight to use such information.

1

This offer is contingent upon approval by the Compensation Committee of
Insight’s Board of Directors and upon execution and delivery of the enclosed
Employment Agreement. Employment is also contingent upon you successfully
passing a background check and drug screen.

I am very excited about your joining the executive team at Insight. If the
previously mentioned terms of employment are acceptable to you, please sign in
the space provided below before the end of the day on Thursday, November 8,
2007.

Sincerely,

/s/ Richard A. Fennessy
Richard A. Fennessy
Chief Executive Officer


I accept the offer of employment as stated by Insight.

     
/s/ Glynis A. Bryan
Glynis A. Bryan
  11/16/07
Date

2